Citation Nr: 1441257	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) with depressive disorder in excess of 50 percent disabling prior to April 6, 2012, and in excess of 70 percent from April 6, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued an initial evaluation of 50 percent.

A subsequent June 2012 rating decision increased the Veteran's rating to 70 percent, effective April 6, 2012, the date of the Veteran's most recent VA examination.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Veteran testified before the undersigned at a March 2013 video hearing.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claim must be remanded for further evidentiary development.  The Veteran's most recent VA PTSD examination was in June 2012.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, the Veteran specifically alleged at her March 2013 video hearing that her PTSD has worsened since her last VA examination.  The Veteran testified that she had a suicide attempt which led to hospitalization from December 2012 to January 2013.  As a result, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD with depressive disorder.

In addition, the Veteran referenced treatment notes from her visits to a private therapist at her March 2013 video hearing.  These records do not appear to have been associated with the claims file, so a remand will also afford the Veteran the opportunity to submit any additional private treatment records that she chooses to.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify any additional medical treatment she has received for her PTSD with depressive disorder.  This is to include the private treatment records referenced at her March 2013 video hearing.

Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of her PTSD with depressive disorder. The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  All opinions must be supported by a complete rationale in a typewritten report.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



